On Petition for Rehearing.
6. On petition for rehearing appellants complain of the failure of the court to pass upon the question of the sufficiency of the evidence to sustain the verdict. This question was not considered for the reason that it was not presented by appellants’ brief in accordance with the rules of this court. The petition for rehearing is overruled.
Note.—Reported in 102 N. E. 167; 103 N. E. 15. See, also, under (1) 2 Cyc. 989; (2) 3 Cyc. 294, 295; (3) 38 Cyc. 317; (4) 11 Cyc. 740, 741; (5) 9 Cyc. 143; (6) 2 Cyc. 1014, 1015. As to inclusion or exclusion of first and last days in computing time, see 49 L. R. A. 193; 15 L. R. A. (N. S.) 686.